NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

SHAUN V. MACLAUCHLAN,              )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-3118
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 20, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Kimberly K.
Fernandez, Judge.



PER CURIAM.

             Affirmed. See Maclauchlan v. State, 160 So. 3d 427 (Fla. 2d DCA 2014)

(table decision); Lewis v. State, 625 So. 2d 102 (Fla. 1st DCA 1993).



KELLY, MORRIS, and SLEET, JJ., Concur.